EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lonnie Holder on 28 June 2022.

The application has been amended as follows: 


	In the Claims:
		Claim 1, line 6, after the word “current” inserted the word –level--;
		Claim 4, line 1, changed the term “control signal” to –current level--;
		Claim 5, lines 2-3, changed the term “control signal” to –current level--;
		Claim 6, line 2, changed the term “control signal” to –current level--;
		Claim 7, line 2, changed the term “control signal” to –current level--;
		Claim 7, lines 3-4, changed the term “control signal” to –current level--;
		Claim 7,  line 5, changed the term “control signal” to –current level--;
		Claim 7, lines 6-7, changed the term “control signal” to –current level--.

The previous amendment erroneously made a change to claim 3 when the language being changed was found in claim 4. 
	The claims are allowable for the reasons given in the previous office action mailed 20 July 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856